HOUSER, J.,
Dissenting. — I dissent. Considering the entire record pertinent to the denial by the trial court of the request made by the defendants for leave to file an amended answer and an amended cross-complaint, I am of the opinion that the trial court committed error prejudicial to the substantial rights of the defendants.
With reference to the manner in which discretion of the trial court should be exercised, in the case of Bailey v. Taaffe, 29 Cal. 422, 424, it was said:
“The discretion intended, however, is not a capricious or arbitrary discretion, but an impartial discretion, guided and controlled in its exercise by fixed legal principles. It is not a mental discretion, to be exercised ex gratia, but a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice. In a plain case this discretion has no office to perform, and its exercise is limited to doubtful cases, where an impartial mind hesitates. If it be doubted whether the excuse offered is sufficient or not, or whether the defense set up is with or without merit inforo legis, when examined under those rules of law by which judges are guided to a conclusion, the judgment of the court below will not be disturbed. If, on the contrary, we are satisfied beyond a reasonable doubt that the court below has come to an erroneous conclusion, the party complaining of the error is as much entitled to a reversal in a case like the present as in any other.”
Anri the language used by the Supreme Court in the ease of Guidery v. Green, 95 Cal. 630, 633 [30 Pac. 786, 787], is indicative of the conclusion that in the instant ease the “discretion” of the trial court became a bounden duty in favor of making its order by which the defendants would be permitted to file their proposed amendment. It was there said:
*120“If the defendant could establish the facts presented by these amendments to his answer, they would constitute a defense to the plaintiff’s demand (Farmers’ N. G. Bank v. Stover, 60 Cal. 387); and for that reason, if for no other, the court should have allowed the amendments. (Stringer v. Davis, 30 Cal. 321.) If, by reason of such amendments, the court was satisfied that the plaintiff was taken by surprise, and required further time in which to make suitable preparations for meeting such defense, it could have continued the case or postponed the further hearing until the plaintiff should have reasonable time to make such preparation, and at the same time would impose upon the defendant such terms as would compensate the plaintiff for the expense -and delay caused thereby. It can very rarely happen that a court will be justified in refusing a party leave to amend his pleading so that he may properly present his case, and obviate any objection that the facts which constitute his cause of action or his defense are not embraced within the issues, or properly presented by his pleadings. ’ ’ To the same effect, see Crosby v. Clark, 132 Cal. 1 [63 Pac. 1022]; Marr v. Rhodes, 131 Cal. 267 [63 Pac. 364].
Likewise, in the ease of Burns v. Scooffy, 98 Cal. 271, 276 [33 Pac. 86, 87], where a similar question was before the Supreme Court, it was said:
“Experience shows that in the attainment of justice by resort to judicial tribunals, amendments to pleadings are of ever recurring necessity; and the tendency of judicial decision should be, and is, towards liberality in permitting, where it can be done without working great delay, such amendments as facilitate the production of all the facts bearing upon the questions involved.
“Our code looks to liberality in this matter, and the action of our courts tends in the same direction. To strike out a pleading, which is susceptible of being amended by a statement of facts known to exist, and which constitute a cause of action or defense to an action, is a harsh proceeding, and should only be resorted to in extreme cases. To refuse permission to answer with a valid defense in hand can only be justified in the face of facts showing wilful neglect, inexcusable carelessness, or irreparable injury to plaintiff.
*121“The drift of opinion in this court from an early date bas favored a broad liberality ratber than severely technical tendencies on this subject.” (Citing many authorities.) And see generally, 21 California Jurisprudence, page 183 et seg., and authorities there cited.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 3, 1934, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 2, 1934.